Citation Nr: 0821377	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-26 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than September 23, 
2004, for the establishment of basic eligibility for 
Dependents' Education Assistance (DEA), pursuant to Chapter 
35 of Title 38, United States Code.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1969.  The appellant is the veteran's daughter. 


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  In a February 12, 2002 rating decision, it was determined 
that the veteran was totally and permanently disabled, 
effective April 20, 2001; the notification letter of this 
decision was dated February 22, 2002.

2.  The appellant's VA Form 22-5490 (Application for 
Survivors' and Dependents' Educational Assistance) was filed 
on September 23, 2005.


CONCLUSION OF LAW

The criteria are not met for entitlement to DEA benefits 
pursuant to Chapter 35, Title 38, United States Code, for the 
period of enrollment prior to September 23, 2004.  38 
U.S.C.A. §§ 3501, 3513, 5113 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 21.1029, 21.1030, 21.3020, 21.3021, 21.3041, 
21.4131(d) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007)), prescribes VA's duties to notify 
the claimant of the evidence needed to substantiate a claim, 
of the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA's duties to help a claimant obtain 
relevant evidence, duties collectively referred to as the 
"duty to assist."  However, there are some claims to which 
the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  One such claim is where, as here, there is 
no dispute as to the facts, and the law is dispositive.  
Mason v. Principi, 16 Vet. App. 129 (2002).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA does not affect matters on appeal when the 
question is limited to statutory interpretation.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board 
concludes that no further action is necessary under the VCAA, 
since all evidence needed to adjudicate the claim is of 
record.

Basic eligibility for Chapter 35 Dependents' Educational 
Assistance (DEA) benefits is established for a claimant in 
one of several ways, including status as the child of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability.  See 38 
U.S.C.A. § 3501(a)(1)(A) (West 2002); 38 C.F.R. §§ 21.3020, 
21.3021 (2007).

The basic beginning date for the utilization of DEA benefits 
by an eligible child of a veteran is his or her 18th birthday 
or the date of his or her successful completion of secondary 
schooling, whichever is the earlier date.  38 C.F.R. § 
21.3041(a) (2007).  This beginning date may be tolled in 
certain situations, including when the veteran's permanent 
and total disability rating is assigned after the child 
reaches age 18, but before the child becomes 26 years old.  
38 C.F.R. § 21.3041(b)(2)(ii) (2007).  In that case, the 
beginning date of eligibility will be the effective date of 
the total and permanent disability rating or the date of 
notification of such rating to the veteran from whom the 
child derives eligibility, whichever is more advantageous to 
the eligible child.  Id.

In order for a child to claim eligibility for DEA benefits 
for pursuit of a program of education, however, the child 
must file a formal claim with VA.  See 38 U.S.C.A. § 3513 
(West 2002); 38 C.F.R. § 21.1030 (2007).  The date of claim 
is the date on which a valid claim or application for 
educational assistance is considered to have been filed with 
VA, for purposes of determining the commencing date of an 
award of that educational assistance.  38 C.F.R. § 21.1029(b) 
(2007).  If the child files an informal claim and then files 
a formal claim within one year of the date that VA 
subsequently requested a formal application for benefits, the 
date of claim is normally construed as the date that VA 
received the informal claim.  Id.

In determining the actual commencing date of an award of 
educational assistance under Chapter 35, VA will apply the 
provisions of 38 C.F.R. § 21.4131 (2007). 

Under 38 C.F.R. § 21.4131(d), when an eligible child enters 
or reenters into training under Chapter 35 (including a 
reentrance following a change of program or educational 
institution), the commencing date of his or her award of 
educational assistance will be determined as follows:

(1)  If the award is the first award of educational 
assistance for the program of education the eligible person 
is pursuing, the commencing date is the latest of:

(i) the beginning date of eligibility as determined by § 
21.3041(a) or (b) or by § 21.3046(a) or (b), whichever is 
applicable; (ii) one year before the date of claim as 
determined by § 21.1029(b); (iii) the date the educational 
institution certifies under 38 C.F.R. § 21.4131(b) or (c); or 
(iv) the effective date of the approval of the course, or one 
year before the date VA receives the approval notice, 
whichever is later.

(2)  If the award is the second or subsequent award of 
educational assistance for that program, the effective date 
of the award of educational assistance is the later of:

(i) the date the educational institution certifies under 38 
C.F.R. § 21.4131(b) or (c); or (ii) the effective date of the 
approval of the course, or one year before the date VA 
receives the approval notice, whichever is later.

The statute pertaining to the effective date of the 
commencement of educational assistance was revised in 
November 2000.  If the individual qualifies to elect an 
eligibility period that begins with the effective date of a 
total and permanent rating, in determining the commencement 
date for an award of educational assistance VA may consider 
the individual's application as having been filed on the 
eligibility date.  This provision applies if (1) that 
eligibility date is more than one year before the date of the 
initial rating decision, (2) the individual submits an 
application for Chapter 35 educational assistance within one 
year of the rating decision, and (3) the individual claims 
educational assistance for an approved program of education 
for a period preceding the one-year period ending on the date 
on which the application is received by VA.  These provisions 
are applicable if the individual would have been entitled to 
such educational assistance for such program of education if 
the individual had actually submitted an application on the 
eligibility date.  38 U.S.C.A. § 5113 (West 2002 & Supp. 
2007)

The Board also notes that 38 U.S.C.A. § 5113 (West 2002 & 
Supp. 2007) provides that effective dates of awards of 
Chapter 35 benefits shall, to the extent feasible, correspond 
to effective dates relating to awards of disability 
compensation.

The material facts relevant to the appellant's claim are not 
in dispute.  On February 12, 2002, the RO determined that the 
veteran was totally and permanently disabled, effective April 
20, 2001.  The veteran was notified of this decision on 
February 22, 2002.  The appellant was born in October 1976.  
The appellant submitted VA Form 22-5490 (Application for 
Survivors' and Dependents' Educational Assistance) for school 
attendance for the period January 2001 to May 2004, via the 
internet, with her signature added and received on September 
23, 2005.  On October 25, 2005, an Enrollment Certification 
was received from the Southern Illinois University at 
Edwardsville for the period January 8, 2001 through December 
13, 2002 and for the period January 13, 2003 through May 7, 
2004.  

In November 2005, the RO informed the appellant that VA was 
unable to pay education benefits for the periods of education 
prior to one year before the date of her claim.  Thus, VA was 
unable to pay for the period of enrollment prior to September 
23, 2004.

The appellant does not contend, nor does the evidence 
reflect, that a formal or informal claim was filed prior to 
September 23, 2005.  Rather, the appellant contends that a 
claim was not filed prior to September 23, 2005 because her 
father was not made aware of the educational benefits 
available to a married child under the age of 26 at the time 
he was awarded total and permanent disability benefits, and 
she was only made aware of such benefits recently by her 
husband.  

Under most circumstances, payment of Chapter 35 benefits is 
precluded earlier than one year before receipt of the claim 
for benefits.  Since the appellant's application for 
education benefits was received on September 23, 2005, 
payment of Chapter 35 benefits is prohibited prior to 
September 23, 2004.  The Board acknowledges that the 
statutory amendments to 38 U.S.C.A. § 5113 were intended to 
make the effective date provisions for the award of DEA 
benefits less restrictive; however, the exception set forth 
in § 5113 does not apply in the appellant's case.  The 
appellant's eligibility date of April 20, 2001 is less than 
one year before the date of the February 12, 2002 rating 
decision establishing total and permanent benefits, and no 
application for educational assistance under Chapter 35 was 
filed within one year of the February 12, 2002 rating 
decision.  

The Board is sympathetic to the appellant's contentions, but 
a lack of actual knowledge of the benefits to which she may 
have been entitled to does not create any legal right to 
benefits where such benefits are otherwise precluded.  See 
Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) 
("regulations are binding on all who seek to come within 
their sphere, 'regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance.'" (quoting Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 385 (1947))).  As the law and not the evidence is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to an effective date earlier than September 23, 
2004, for the establishment of basic eligibility for DEA, 
pursuant to Chapter 35 of Title 38, United States Code is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


